Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 6, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 & 8-21 are allowed.        							       The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: a spacer on sidewalls of the intrinsic base region including the extrinsic base region, remote from the emitter region.	
The most relevant prior art reference due to Camillo-Castillo et al. (Pub. No.: US 2015/0194510 A1) substantially discloses a structure comprising: 						a collector region (Par. 0016, 0041; Fig. 8 – collector region 58 comprised of single crystal silicon);											an intrinsic base region above the collector region (Par. 0018, 0042; Fig. 8 – intrinsic base region 60 comprised of silicon-germanium);							comprised of polysilicon, marker layer 18 comprised of silicon); and					an extrinsic base region in electrical contact with the intrinsic base region (Par. 0042; Figs.7-8 – extrinsic base region 62 is defined by portions of layers 20, 22 between the openings 30, 32 and also portions of layers 16, 18 between the openings 30, 32 other than their contribution to the intrinsic base 60).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-6, 8-11 & 21: these claims are allowed because of their dependency status from claim 1.

 Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: an emitter region comprising emitter material, a marker layer and an intrinsic emitter material, the marker layer comprising material different than the second semiconductor the intrinsic emitter material.						The most relevant prior art reference due to Camillo-Castillo et al. (Pub. No.: US 2015/0194510 A1) substantially discloses a structure comprising: 						a collector region comprising a first semiconductor material formed over a substrate material acting as a subcollector region (Par. 0015-0016, 0041; Fig. 8 – collector region 58 comprised of single crystal silicon; subcollector region 12);							an intrinsic base region above the collector region and comprising a second semiconductor material different than the first semiconductor material (Par. 0018, 0042; Fig. 8 – intrinsic base region 60 comprised of silicon-germanium);							an emitter region comprising emitter material and a marker layer, the marker layer comprising material different than the second semiconductor material, and the emitter material (Par. 0032, 0042; Fig. 8 – emitter region 42 comprised of polysilicon, marker layer 18 comprised of silicon); and												a raised extrinsic base region in electrical contact with the intrinsic base region (Par. 0042; Figs.7-8 – extrinsic base region 62 is defined by portions of layers 20, 22 between the openings 30, 32 and also portions of layers 16, 18 between the openings 30, 32 other than their contribution to the intrinsic base 60).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference 

Regarding Claims 13-19: these claims are allowed because of their dependency status from claim 12.
Regarding Claim 20: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method comprising: patterning an emitter region to include at least the emitter material and the etching marker layer, stopping before getting to the intrinsic base material; and forming sidewalls about the emitter region, including the emitter material and the etching marker layer.
The most relevant prior art reference due to Camillo-Castillo et al. (Pub. No.: US 2015/0194510 A1) substantially discloses a method comprising: 						forming a collector material on a substrate (Par. 0040; Fig. 4 – collector material 14);		forming an intrinsic base material on the collector material (Par. 0042; Fig. 4 – intrinsic base material comprising layers 16 & 18);									forming an etching marker layer over the intrinsic base material (Par. 0032, 0042; Fig. 4 – etching marker layer 18 comprised of silicon)								forming an emitter material over the etching marker layer (Par. 0032, 0042; Fig. 4 – emitter material 36 comprised of polysilicon); 								patterning an emitter region to include at least the emitter material, stopping before getting to the intrinsic base material (Fig. 5);									forming sidewalls about the emitter region, including the emitter material (Fig. 5); 	
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 20 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 20 is deemed patentable over the prior arts.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/11/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812